Exhibit 10.1

Execution Version

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement (the “Amendment”), is entered into as
of November 26, 2019 (the “Effective Date”), by and between J. Crew Group, Inc.
(the “Company”) and Libby Wadle (“Executive”).

 

WHEREAS, Executive currently serves as President and Chief Executive Officer,
Madewell Brand of J. Crew Group, Inc. (“J. Crew”) pursuant to the terms of an
employment agreement between J. Crew and Executive dated as of November 28, 2011
(the “Employment Agreement”);

 

WHEREAS, the Company and Executive desire to enter into this Amendment to amend
certain terms of the Employment Agreement; and

 

WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Employment Agreement, unless specified to the
contrary.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:

 

1.Section 2(c) of the Employment Agreement is hereby amended by adding the
following sentence to the end of the first paragraph thereof:

 

Notwithstanding anything herein to the contrary, if the Company terminates the
Employment Period without Cause, you terminate the Employment Period for Good
Reason, or your employment terminates through a Company Non-Renewal Termination,
the “Severance Benefits” under clause (i) above shall include an additional
amount equal to one (1) times your target Annual Bonus, as in effect immediately
prior to such termination, payable in substantially equal installments in
accordance with the regular payroll practices of the Company during the
Severance Period.

 

2.Amendment Effective Date.  This Amendment shall be effective as of the
Effective Date.

 

3.Remaining Provisions.  Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect.  This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative
thereto.

 

4.Governing Law.  This Amendment is to be interpreted, construed and governed
according to the laws of the State of New York without regard to conflicts of
laws.

 

5.Counterparts.  This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

*         *         *

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

 

 

J. CREW GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/LYNDA MARKOE

 

 

 

Name:

Lynda Markoe

 

 

 

Title:

Chief Administrative Officer and

 

 

 

 

Global Head of Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

/s/LIBBY WADLE

 

 

 

Name:

Libby Wadle

 

 

 

 